     Case 2:17-cr-00570-JAK Document 43 Filed 03/22/19 Page 1 of 2 Page ID #:162



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,               No. LA CR17-570(A)-JAK
 8
               Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
 9                                           FINDINGS REGARDING EXCLUDABLE TIME
                      v.                     PERIODS PURSUANT TO SPEEDY TRIAL
10                                           ACT
     PAUL MCDANIEL,
11                                           TRIAL DATE:
               Defendant.                    September 17, 2019 at 9:00 am
12
                                             PRETRIAL CONFERENCE:
13                                           September 5, 2019 at 8:30 a.m.

14                                           MOTION CUT-OFF DATE:
                                             September 5, 2019
15

16

17

18        The Court has read and considered the Stipulation Regarding
19   Request for (1) Continuance of Trial Date and (2) Findings of
20   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
21   parties in this matter on March 15, 2019.        The Court hereby finds
22   that the Stipulation, which this Court incorporates by reference into
23   this Order, demonstrates facts that support a continuance of the
24   trial date in this matter, and provides good cause for a finding of
25   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
26        The Court further finds that:       (i) the ends of justice served by
27   the continuance outweigh the best interest of the public and
28   defendant in a speedy trial; (ii) failure to grant the continuance
     Case 2:17-cr-00570-JAK Document 43 Filed 03/22/19 Page 2 of 2 Page ID #:163



 1   would be likely to make a continuation of the proceeding impossible,

 2   or result in a miscarriage of justice; and (iii) failure to grant the

 3   continuance would unreasonably deny defendant continuity of counsel

 4   and would deny defense counsel the reasonable time necessary for

 5   effective preparation, taking into account the exercise of due

 6   diligence.

 7        THEREFORE, FOR GOOD CAUSE SHOWN:

 8        1.     The trial in this matter is continued from April 9, 2019 to

 9   September 17, 2019.    The pretrial conference and last day to hear

10   motions is continued from March 28, 2019 to September 5, 2019.

11        2.     The time period of April 9, 2019 to September 17, 2019,

12   inclusive, is excluded in computing the time within which the trial

13   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

14   and (B)(iv).

15        3.     Nothing in this Order shall preclude a finding that other

16   provisions of the Speedy Trial Act dictate that additional time

17   periods are excluded from the period within which trial must

18   commence.    Moreover, the same provisions and/or other provisions of

19   the Speedy Trial Act may in the future authorize the exclusion of

20   additional time periods from the period within which trial must

21   commence.

22        IT IS SO ORDERED.

23

24    March 22, 2019
      DATE                                    JOHN A. KRONSTADT
25                                            UNITED STATES DISTRICT JUDGE
26

27

28

                                          2
